DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or teach the shoulder feature being moved towards or away from the working-device opening in concatenation with the other elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 13-15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al. (US 2006/0063973) (“Makower”).
Makower (see Fig. 27F) discloses a system comprising; a catheter 2733 insertable through a body passage of a subject, said catheter having a substantially rigid shaft 2735, a proximal opening, a distal opening, a first lumen (within 2735), and at least three protrusions around a periphery of a proximal end of the catheter and spaced from the proximal opening of the catheter (luer attachment to hub 2720 [0222])
a handle (2727,2728) having a guide coupling 2720 at a distal end thereof that accepts and locks the proximal end of the catheter when the catheter is at a desired position relative to the handle [0222, 0224—hub 2736 allows the reversible attachment of the guide catheter 2733 to elongate body 2727) 
a Y-shaped section (see 27E and H combinable [0225], for example) (Y is created by lumen of 2731 and 2729) disposed within the handle and coupled to the proximal opening of the catheter at a distal end of the Y-shaped section and comprising a second lumen 2729 that aligns with the first lumen 2735 of the catheter such that a working device may be inserted into the second lumen of the Y-shaped section at a proximal end thereof and pass through the first lumen to emerge from the distal opening of the catheter;
The Y-shaped section having a branch 2731 extending from the second lumen to a handle coupling 2742 (see Fig. 27E, 27F) protruding from a lower 
A balloon catheter inserted into the second lumen of the Y-shaped section and through the catheter and guide with an inflation segment at a distal end thereof, Fig. 28B, for example.  
The balloon catheter includes an inflation tube 2779 coupled to the balloon catheter at a shoulder feature 2759/2781, the inflation tube configured to be coupled to an inflation device 2756/2778 such that operation of the inflation device causes the inflation segment of the balloon catheter to inflate[0228-0229], Figs. 28A, 28B; and 
Makower, in another embodiment, shows a handle 6056 (Fig. 6Q) having three concavities on a lower surface thereof to provide a secure grip.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the embodiment of Fig. 28B with the embodiment of Fig. 6Q such that the handle 2728 grip would be more secure.  This handle is also capable of permitting the operator to position a thumb or forefinger of the one hand to manipulate the working device via a portion of the working device immediately adjacent to the handle (see Fig. 27C).  The three concavities disposed between (defined by) four raised surfaces on the lower surface of the handle, see Fig. 6Q.
The longitudinal axis of the handle coupling forms an angle with a longitudinal axis of the catheter of less than ninety and more than zero degrees 
	The handle is configured to permit the operator to position the thumb or forefinger of one hand to move the shoulder feature towards or away from the proximal end of the Y-shaped section (ratcheting mechanism of 2759/2781).

7.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower in view of Goldfarb et al. (US 8,747,389) (“Goldfarb”).
Makower discloses the invention as substantially claimed.  Makower does not directly disclose an opening in the handle adapted to allow the operator of the handle to control an amount of suction coupled to the distal opening of the catheter.  Goldfarb, in the analogous art, teaches a pinch valve or hole in the handle to control the amount of suction, C11L6-12.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Makower with the opening in the handle to easily control suction during single handed manipulation of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783